The Chancellor
said, that the statute having directed the money to be brought into court, upon the granting of an injunction after judgment, permitting a bond with sureties to°be substituted was out of the usual course of proceedings, and was a great favor to the complainant; which favor ought not to be granted, unless he was willing to do equity, by waiving the forfeiture in his bill, and permitting the defendant to collect the amount justly due for principal and legal interest; that if the complainant insisted upon the forfeiture he must bring the money into court, to abide the event of the suit.
Order accordingly.